Citation Nr: 1119682	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-11 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a compensable evaluation for a service-connected corn of the right fifth toe.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic phobic neurosis with headaches and dizziness.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) based upon service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and November 2005 rating decisions by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Per his earlier request, the Veteran was scheduled to testify at a hearing before the Board via video teleconference in January 2011.  Apparently, the Veteran's attorney who was representing him at the time did not arrive at the RO to represent him at the hearing.  He did not, for that reason, testify at a hearing that day.  A motion was filed thereafter to ask that the Veteran be allowed to testify at a Travel Board hearing when a Veterans Law Judge was next at the RO.  

In March 2011, the Board ruled upon the Veteran's motion, granting it based on the finding that he had provided a good cause justification for his nonappearance at the January 2011 hearing.  See 38 C.F.R. § 20.704(d) (2010).  Consequently, in accordance with this ruling, a new Travel Board hearing must be scheduled.  As it is the RO that conducts scheduling of Travel Board hearings, the case must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge sitting at the Houston RO at the earliest opportunity and notify him and his representative of the date, time, and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


